Citation Nr: 1230638	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral ankle disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hip disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a disorder of the spinal cord.

6.  Whether new and material evidence has been received to reopen a claim for service connection for multiple uterine fibroids.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to a compensable rating prior to July 9, 2009 and for an evaluation in excess of 50 percent beginning July 9, 2009 for service-connected psychiatric disorder.

9.  Entitlement to an evaluation in excess of 40 percent for service-connected fibromyalgia.

10.  Entitlement to an evaluation in excess of 20 percent for service-connected lumbar strain.

11.  Entitlement to an evaluation in excess of 10 percent for service-connected headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of entitlement to service connection for arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.


The Veteran served on active duty from September 1985 to September 1989 and from January 1991 to March 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  

The Veteran requested a videoconference hearing before a member of the Board, and she was notified by VA in a February 2012 letter that a videoconference hearing was scheduled at the RO on April 25, 2012.  The Veteran failed to appear for her scheduled videoconference hearing without explanation.  Consequently, the request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2011).

The December 2008 Statement of the Case treats the issues involving the left shoulder, the ankles, the hips, the knees, the spinal cord, and the uterine fibroids as if new and material evidence had been received, and denies the claims on a de novo basis.  

The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claims for service connection for the left shoulder, ankles, hips, knees, spinal cord, and uterine fibroids, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.  





FINDINGS OF FACT

1.  The original claim of service connection for a left shoulder disorder was denied by the RO in an unappealed rating decision in February 2005.   

2.  The evidence received subsequent to the February 2005 denial of service connection does not relate to the unsubstantiated fact indicating that a shoulder disorder was caused or aggravated by service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a left shoulder disorder.  

3.  The original claim of service connection for a bilateral ankle disorder was denied by the RO in an unappealed rating decision in February 2005.   

4.  The evidence received subsequent to the February 2005 denial of service connection does not relate to the unsubstantiated fact indicating that an ankle disorder was caused or aggravated by service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for an ankle disorder.  

5.  The original claim of service connection for a bilateral hip disorder was denied by the RO in an unappealed rating decision in February 2005.   

6.  The evidence received subsequent to the February 2005 denial of service connection does not relate to the unsubstantiated fact indicating that a hip disorder was caused or aggravated by service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a bilateral hip disorder.  

7.  The original claim of service connection for a bilateral knee disorder was denied by the RO in an unappealed rating decision in February 2005.   


8.  The additional evidence received subsequent to the February 2005 denial is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for a bilateral knee disorder.  

9.  The Veteran's bilateral chondromalacia patella is not related to service.  

10.  The original claim of service connection for a spinal cord disorder was denied by the RO in an unappealed rating decision in February 2005.   

11.  The evidence received subsequent to the February 2005 denial of service connection does not relate to the unsubstantiated fact indicating that a spinal cord disorder was caused or aggravated by service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a spinal cord disorder.  

12.  The original claim of service connection for multiple uterine fibroids was denied by the RO in an unappealed rating decision in February 2005.   

13.  The evidence received subsequent to the February 2005 denial of service connection does not relate to the unsubstantiated fact indicating that multiple uterine fibroids were caused or aggravated by service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for multiple uterine fibroids.  

14.  The medical evidence of record does not show a disability of the right shoulder.

15.  Beginning September 20, 2006, the Veteran's psychiatric symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity.

16.  The evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to psychiatric symptomatology.
17.  The Veteran's fibromyalgia is currently rated as 40 percent disabling; this is the maximum disability rating permitted under Diagnostic Code 5025.

18.  Motion of the low back on relevant VA evaluations is to at least 60 degrees of forward flexion; there is no ankylosis of the thoracolumbar spine.   

19.  The evidence relevant to the Veteran's headaches more nearly approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a left shoulder disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2011). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral ankle disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2011). 

3.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral hip disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2011). 

4.  Evidence submitted to reopen the issue of entitlement service connection for a bilateral knee disorder is new and material, and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  A bilateral knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

6.  Evidence submitted to reopen the claim of entitlement to service connection for a spinal cord disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2011). 

7.  Evidence submitted to reopen the claim of entitlement to service connection for multiple uterine fibroids is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2011). 

8.  A right shoulder disorder was not incurred in or aggravated by active duty.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2011).  

9.  The criteria for an evaluation of 50 percent, but no higher, for 
service-connected psychiatric disorder beginning September 20, 2006 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2006).

10.  The criteria for an evaluation in excess of 50 percent for service-connected psychiatric disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9434 (2011).

11.  The criteria for an evaluation in excess of 40 percent for service-connected fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5025 (2011).

12.  The criteria for an evaluation in excess of 20 percent for service-connected lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5237 (2011).
13.  The criteria for an evaluation of 50 percent for service-connected headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8199-8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's December 2003 letter advised the Veteran of the foregoing elements of the notice requirements for service connection; a July 2005 letter provided the notice requirement for increased ratings.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  A March 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with relevant VA examinations in conjunction with the   increased rating claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

The VCAA notification letter provided to the Veteran in January 2009 complies with the holding in Kent.  In essence, the January 2009 letter informed the Veteran that her claims for service connection for a left shoulder disorder, a bilateral ankle disorder, a bilateral hip disorder, a bilateral knee disorder, a spinal disorder, and multiple uterine fibroids were originally denied in February 2005 because the evidence did not show that any of the disorders was incurred in or aggravated by service.  

VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  VA examination of the right shoulder and knees was obtained in July 2011.

The Veteran has been given ample opportunity to present evidence and argument in support of her claims.  General due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

New And Material Evidence Claims

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
The Board notes that in a recent case, the Court clarified that the phrases "raises a reasonable possibility of substantiating the clam" is meant to crease a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a left shoulder disorder, an ankle disorder, a hip disorder, a knee disorder, a spinal cord disorder, and/or uterine fibroids due to service.  

The Veteran's initial claims seeking service connection for a left shoulder disorder, a bilateral ankle disorder, a bilateral hip disorder, a bilateral knee disorder, a spinal cord disorder, and multiple uterine fibroids were denied by the RO in a February 2005 rating decision.  The Veteran was notified of the rating decision later in February 2005 and she filed a notice of disagreement in February 2006; however, a statement was submitted on behalf of the Veteran in March 2006 withdrawing all pending issues.  Accordingly, this decision is considered final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  She attempted to reopen her claims in September 2006.

At the time of the RO's February 2005 rating decision, the evidence of record consisted of the Veteran's service treatment records, VA examination and treatment records dated from May 1995 to April 2004, and a November 1996 Social Security Administration (SSA) award decision.

Service medical history and examination reports for December 1984, July 1989, and July 1990 do not reveal any complaints or adverse medical findings of the musculoskeletal or gynecological systems.  The Veteran complained in July 1992 of neck, low back, and hip pain; no abnormality was found on medical evaluation.  Service records for July 1994 reveal that the Veteran had been in a motor vehicle accident in June 1994 in which her car was struck from behind.  She complained of shooting pains throughout her back and body.  The assessment was pain consistent with neck and low back muscle spasm without flexion or extension injury, doubt spinal injury.  The assessment later in July 1994 was status post motor vehicle accident with resultant muscle strain of the neck and mid thoracic paraspinous muscles, improving.  The assessment in October 1994 was mechanical low back pain secondary to motor vehicle accident, rule out pathology.

The Veteran complained on VA spine evaluation in April 1995 of pain in the neck and back with pain radiating into the lower extremities to above the level of the ankles.  Examination did not reveal any definite weakness of the upper extremities; reflexes and sensation were intact in the upper and lower extremities.  The impression was chronic cervical and lumbar syndrome with history of injury secondary to motor vehicle accident.  The Veteran was also provided a general medical examined by VA in May 1995.  She complained of lumbosacral strain, cervical strain, and left-sided pain.  No genitourinary disability was reported.  Muscle contraction headaches were diagnosed.  
The Veteran complained on VA joint evaluation in June 1996 of a two year history of pain and swelling of the feet and ankles.  Physical examination showed an unremarkable gait without definite swelling in the lower extremities.  There was generalized tenderness to palpation about the ankles.  The impression was history of recurrent pain and swelling of the feet and ankles of uncertain etiology.  The examiner did not find any relationship between the Veteran's complaints of pain in the feet and ankles and her service-connected lumbosacral strain.

The Veteran was granted SSA disability benefits in November 1996, effective June 30, 1994, for chronic fibromyalgia.

The assessment in VA treatment reports for May 2004 was chronic pelvic pain, likely secondary to history of motor vehicle accident with pelvic trauma.  It was noted that the Veteran had uterine fibroids.

Evidence added to the claims files since the RO's February 2005 rating decision consists of VA treatment and examination records dated from December 2005 to July 2011 and written statements by and on behalf of the Veteran.

An October 2006 VA pelvic examination revealed a cyst in the right ovary with multiple echogenic masses consistent with numerous uterine fibroids.

The Veteran was hospitalized at a VA facility later in January 2007 for pelvic pain and menorrhagia caused by multiple uterine fibroids.  The discharge diagnoses included status post total abdominal hysterectomy.

X-rays of the left hip, knee, and ankle in May 2008 were considered normal.

The Veteran complained on VA joint evaluation in July 2011, which included review of the claims files, of extreme joint pain.  The examiner noted that she did not demonstrate physical or other objective evidence of any discomfort while describing her pain.  X-rays of the pelvis, shoulders, ankles, and knees were unremarkable.  The diagnoses included history of bilateral shoulder pain, no orthopedic diagnosis or abnormality; history of bilateral ankle pain, no orthopedic diagnosis or abnormality; no pelvic bone injury or disease, no orthopedic abnormality of the pelvis; no evidence of spinal cord involvement, with normal neurologic examination; bilateral knee patellofemoral pain syndrome, less likely than not related to service injury since complaint have come on recently and were not recorded in the claims file during service or in other volumes where she was treated for cervical and lumbar problems following her motor vehicle accident.  The examiner noted that there was no impairment attributable to the shoulders, hips, knees, ankles, or pelvis; that the Veteran's motor vehicle injuries were limited to the cervical and lumbar areas; and that there was no evidence of spinal cord injury.

Although new, the evidence since February 2005 is not material with respect to the issues of service connection for left shoulder, ankle, hip, spinal cord, and uterine fibroids because it fails to indicate that the Veteran has a current medical disorder of the left shoulder, ankle, hip, spinal cord, or uterus due to military service.  When the Veteran was examined in July 2011, which included X-rays, the examiner concluded that there was no current disability of the left shoulder, ankle, hip, or spinal cord.  

Although there is current evidence of multiple uterine fibroids, evidence of fibroids was on file at the time of the February 2005 rating decision.  See Shade, 24 Vet. App. 110.  However, there is no evidence of fibroids in service or for a number of years after service discharge and no opinion linking the fibroids to service.  

The Veteran has submitted statements and argument in support of her claims to reopen.  A review of these statements, however, fails to reveal any new contentions herein.  These statements are deemed to be cumulative and redundant of her prior allegations, and thus not new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  It is not material evidence since it does not raise a reasonable possibility of substantiating the claims. 

The Board concludes that new and material evidence has not been submitted since the February 2005 RO decision that denied service connection for a left shoulder disorder, a bilateral ankle disorder, a bilateral hip disorder, a spinal cord disorder, and uterine fibroids.  Thus, the claims are not reopened, and the RO's February 2005 RO decision remains final. 

With respect to the issue of service connection for a bilateral knee disorder, the Board notes that the examiner in July 2011 diagnosed bilateral patellofemoral syndrome, which was not shown prior to February 2005.  This evidence is new because it has not previously been received by VA, and it is material because it relates to the issue of symptomatology since service and raises a reasonable possibility of substantiating the claim for service connection for a bilateral knee disorder.  

Therefore, new and material evidence has been submitted and the claim for service connection for a bilateral knee disorder is reopened.  See Shade, 24 Vet. App, 110.


Service Connection Claims

The Veteran seek service connection for a right shoulder disorder and for a bilateral knee disorder due to service.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records do not contain any complaints or findings of a shoulder or knee disorder.  Service records for July 1994 reveal that the Veteran was in a motor vehicle accident in June 1994 in which her car was struck from behind.  She complained of shooting pains throughout her back and body.  The assessment was pain consistent with neck and low back muscle spasm without flexion or extension injury, doubt spinal injury.  The assessment later in July 1994 was status post motor vehicle accident with resultant muscle strain of the neck and mid thoracic paraspinous muscles, improving.  The assessment in October 1994 was mechanical low back pain secondary to motor vehicle accident, rule out pathology.

When examined by VA in May 1995, the impression was chronic cervical and lumbar syndrome with history of injury secondary to motor vehicle accident.  

When examined by VA in July 2011, the Veteran described extreme joint pain.  It was reported that she did not demonstrate physical or other objective evidence of any discomfort.  There was no knee swelling, heat, or patellofemoral crepitation.  X-rays of the right shoulder and knees were unremarkable.  The diagnoses included history of shoulder pain, no orthopedic diagnosis or abnormality; and bilateral patellofemoral syndrome.  The examiner concluded that it was less likely than not that the Veteran's patellofemoral syndrome was related to service injury because there were no knee complaints in service or for many years after service discharge. 

While the Veteran is competent to report her relevant symptoms, she is not competent to report that she has a chronic disability due to service.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is no competent medical evidence in this case of a right shoulder disorder.  Despite the Veteran's contentions that the motor vehicle accident in service caused right shoulder and knee disorders, the medical evidence on file, including X-rays taken in July 2011 do not show any shoulder disability.  Moreover, with respect to a knee disorder, the only nexus opinion on file, in July 2011, which is based on examination of the Veteran and review of the claims files, is against the claim.

Consequently, as the Veteran's statements that she has a right shoulder disorder and a bilateral knee disorder due to service are not credible, service connection for a right shoulder disorder and a bilateral knee disorder is denied.



Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claims denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Claims

A claim for an increased rating for fibromyalgia with depression and irritable bowel syndrome was received by VA in September 2006, and was denied by rating decision in June 2007.  A claim for increased ratings for lumbar strain and for headaches, which was previously combined with cervical strain, was received by VA in November 2007, and was denied by rating decision in September 2008.  The Veteran timely appealed.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Psychiatric Disorder

A June 1995 rating decision granted service connection for lumbosacral strain and assigned a 10 percent rating effective March 22, 1995.  Service connection for fibromyalgia with depression was granted by rating decision in July 2003; a 40 percent rating was assigned effective March 15, 1999.  A March 2006 rating decision assigned an earlier effective date of March 22, 1995 for the Veteran's 40 percent evaluation for fibromyalgia with depression and irritable bowel syndrome.  A January 2012 rating decision granted a separate rating for an acquired mental health disorder, to include bipolar disorder and depression with psychotic features, associated with lumbar strain, with a 0 percent rating assigned from March 22, 1995 through July 8, 2009 and a 50 percent rating effective beginning July 9, 2009.

Under the rating schedule, a 10 percent rating is assigned for psychiatric disability when there is occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 30 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

VA treatment reports for September 20, 2006 reveal that the Veteran was appropriately dressed and groomed.  Her affect was restricted but appropriate to the speech content and stated mood.  There were no delusions, auditory or visual hallucinations, suicidal or homicidal ideations, or obsessions.  Insight and judgment were considered limited.  The diagnosis was schizophrenia, disorganized type; the GAF score was 50.

According to a January 2007 VA psychiatric evaluation, the Veteran's chief complaint was chronic pain due to fibromyalgia.  She reported that, due to her physical disability, she did not have a social life, could not work, and was lonely and bored.  She denied suicidal and homicidal ideation, auditory and visual hallucinations, paranoid thoughts, and obsessive/compulsive problems.  It was concluded that the Veteran did not meet the full criteria for a major depressive disorder.  The GAF score was 75-80.  The examiner felt that the Veteran had not developed any insight or motivation to rehabilitate, suggesting there was a secondary gain in continuing the disability.

The Veteran was hospitalized at a VA facility later in January 2007 for pelvic pain and menorrhagia caused by multiple uterine fibroids.  The discharge diagnoses included severe bipolar disorder.

A VA psychiatric evaluation was conducted in June 2008.  It was noted that the Veteran was taking medication for her psychiatric disorder.  She complained of crying spells, anger, and resentment.  She was depressed about her chronic pain.  Her energy was low.  She had problems with loss of pleasure, paranoia, hopelessness, and worthlessness.  She was fully oriented and her thought processes were unremarkable.  The diagnosis was bipolar disorder; the GAF score was 60.  It was noted that her symptoms resulted in deficiencies in judgment, thinking, work, and mood.  

The Veteran complained on VA psychiatric evaluation in July 2009 of chronic pain with resulting insomnia.  She felt depressed with no motivation, decreased appetite, low energy, decreased concentration, occasional memory problems, feelings of hopelessness, and frequent crying spells; she had a past history of suicidal thoughts.  The Veteran lived alone and do not engage in outside activities.  On mental status evaluation, she was described as averagely groomed and adequately dressed.  Sensorium and communication were clear.  Affect was irritable, congruent to mood.  There was no suicidal or homicidal ideation, no paranoia, no hallucinations, and no delusions.  Recent and past memory was grossly intact.  Insight was poor; judgment was adequate for basic needs.  

The impressions in July 2009 were depressive disorder secondary to general medical condition; and schizophrenia, disorganized type.  The overall GAF score was 60; the GAF score due to depressive disorder secondary to general medical condition was 50, reflecting moderate impairment in industrial and social functioning; and the GAF score due to schizophrenia was 45.  Severity of symptoms was moderate.

The examiner noted in July 2009 that although the veteran did not manifest major functional limitation and her mental status did not reveal significant cognitive functioning or other formal thought disorder, based on the previous diagnosis of paranoid schizophrenia, significant current depressive symptoms, including anxiety and panic attacks, and her low functional status, her ability to hold meaningful employment was considered significantly limited.  The examiner noted that the Veteran's overall quality of life was significantly affected due to her psychiatric disability, as she did not work, lived alone, and only interacted with her two aunts.

The Veteran complained on VA psychiatric evaluation in July 2011 of constant pain, trouble sleeping, crying spells, anger, frustration, depression, resentment, remorse, and loneliness.  She was described as slightly unkempt in appearance.  Her mood ranged from euthymic to depressed to irritable.  Her thought processes and associations were generally logical and tight.  There was no loosening of associations or gross confusion shown.  Her insight and judgment were deemed to be poor.  She was oriented with no evidence of delusions or hallucinations.  She reported occasional suicidal ideations with no plan and no intent.  The diagnosis was bipolar I disorder, mixed.  The GAF score was 61.  Severity of symptomatology was considered mild, although it was noted that this appeared to vary.  The Veteran's symptoms would not preclude all forms of gainful employment.  Her social functioning was impacted.

The evidence of psychiatric symptomatology beginning within a year of the Veteran's claim for increase in September 2006 and ending with the July 9, 2009 grant of a 50 percent rating is somewhat contradictory as there are several diagnoses and GAF scores during this period range from 50 to 80.  Schizophrenia was diagnosed in September 2006, with a GAF score of 50.  The GAF score in January 2007 was 75-80, and it was noted that the Veteran's symptoms did not meet the criteria for a major depressive disorder.  A bipolar disorder, with a GAF score of 60, was reported on VA evaluation in June 2008.  Despite the difficulty in clearly determining the Veteran's psychiatric condition prior to July 2009, the Board finds that, based on the overall findings and GAF scores,  the Veteran's psychiatric symptomatology more nearly approximates a 50 percent rating effective with the findings on evaluation on September 20, 2006.  

A rating in excess of 50 percent is not warranted for the Veteran's psychiatric symptomatology prior to July 9, 2009 because GAF scores in January 2007 and June 2008 were 60 or higher, indicative of no more than moderate symptomatology, and because the evidence does not show most of the symptomatology indicative of a 70 percent rating, such as suicidal ideation, obsessional rituals which interfere with routine activities, illogical or irrelevant speech, near-continuous panic or depression affecting the ability to function appropriately and effectively, impaired impulse control, spatial disorientation, and neglect of personal appearance and hygiene. 

The Veteran has been assigned a 50 percent schedular evaluation beginning July 9, 2009.  This rating contemplates a disability of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The preponderance of the evidence is against the assignment of a rating in excess of 50 percent during the period beginning July 9, 2009, as the Veteran's GAF score in July 2011 was 61 and her symptomatology was considered generally mild, although it was noted to vary.  Her overall GAF score in July 2009 was 60, although it was 45 for schizophrenia.  Moreover, the evidence since July 2009 does not show obsessional rituals which interfere with routine activities, illogical or irrelevant speech, near-continuous panic or depression affecting the ability to function appropriately and effectively, impaired impulse control, and spatial disorientation.  While occasional suicidal ideation was noted in July 2011, the Veteran did not have a plan or intent.  Her hygiene was not a problem in July 2009, and she was only slightly unkempt in July 2011.

In reaching the above findings, the Board has applied the benefit-of-the-doubt doctrine.  The preponderance of the evidence is against the claim for a rating in excess of 50 percent beginning July 9, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Fibromyalgia

A July 2003 rating decision granted service connection for fibromyalgia with depression and assigned a 40 percent rating effective March 15, 1999.  A March 2006 rating decision assigned an earlier effective date of March 22, 1995 for the Veteran's 40 percent evaluation for fibromyalgia with depression and irritable bowel syndrome.  

Fibromyalgia refers to widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel syndrome, depression, anxiety, or Raynaud's like symptoms.  38 C.F.R. § 4.71a.  The rating schedule provides for a rating of 10 percent for symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  A note following the code states that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

According to a November 2006 VA evaluation report diagnosis, the Veteran had a past history of fibromyalgia with current complaints rather nondescript.  There were no clear tender points.  It was concluded that the current complaints would not support a diagnosis of fibromyalgia.

The Veteran complained on VA fibromyalgia evaluation in July 2009 that she spent almost all of her time in bed due to chronic pain.  She took medication that helped her sleep 12 hours a day.  Examination did not reveal any tender points; joint examination was normal.  The diagnosis was that although the Veteran described a significant disability that she related to fatigue, she did not have a sleep disorder typical of fibromyalgia and there were no convincing tender points.  It was the examiner's impression that a significant component of the Veteran's decreased activity might have a non-organic basis.

The Veteran is currently assigned the maximum 40 percent rating for her fibromyalgia under Diagnostic Code 5025.  A review of the Diagnostic Code indicates that there are no other applicable codes that would permit for a disability rating in excess of 40 percent for this disability.  Moreover, the above evidence indicates that she did not have any clear tender points and that a significant component of her symptomatology might not be due to fibromyalgia.  Accordingly, an evaluation in excess of 40 percent is not warranted for service-connected fibromyalgia.  38 C.F.R. § 4.71a, Diagnostic Code 5025. 

Lumbar Strain

A June 1995 rating decision granted service connection for lumbosacral strain and assigned a 10 percent rating effective March 22, 1995.  A July 2003 rating decision granted a 40 percent rating for lumbosacral strain, effective March 4, 1998, and then a 20 percent rating, effective December 20, 2002.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2011).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under the rating criteria, Diagnostic Code 5237 (lumbosacral or cervical strain) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

The Veteran complained on VA evaluation in May 2008 of chronic low back pain, level 7 on a 0 to 10 scale.  She reported a standing limitation of 10 minutes, a sitting limitation of 10 minutes, and an ambulation limit of one block due to low back pain.  She could perform her activites of daily living.  Lower extremity flexion and extension were 2/5 bilaterally with mild lower back pain.  There was mild lumbar spinal and paraspinal tenderness.  No muscle spasms were found.  Forward flexion of the lumbar spine was from 0 to 75 degrees, extension was from 0 to 20 degrees, lateral flexion was to 18 degrees on the right and to 15 degrees on the left, and rotation was to 20 degrees on th right and to 30 degrees on the left.  All movements were mildly limited by pain.  There was no additional loss of motion or increase in pain on repetitive movement.  X-rays of the lumbar spine were negative.  The diagnosis was of significant daily pain with occasional flares.  It was concluded that this would impair strenuous and sedentary work but would not impair activities of daily living.

The Veteran complained on VA spine evaluation in July 2009 of sharp low back pain with occasional shooting pain that radiated to the hips and legs on both sides.  Passive and active range of motion of the low back included 60 degrees of flexion, 20 degrees of extension, 10 degrees of rotation to either side, and lateral bending to 15 degrees on the right and to 20 degrees on the left.  She experienced a minimal degree of pain throughtout the range of motion, especially on passive motion.  Muscle testing was 5/5 and deep tendon reflexes were 2+; there was no sensory deficit.  No change was elicited on repetitive motion.  She was described as functionally independent in all basic activities of daily living skills.  Any physically exerted activity to the lower back was noted to most likely provoke her flare-up pain but not limit her from any occupational opportunity.  The impression was mild degree of residual chronic sprain and strain of the lumbar spine with lumbar scolosis and a mild degree of degenerative changes with narrowing disc space at T12-L1 and L5-S1.  There was a mild to moderate degree of pain and impairment of range and mobility.  It was noted that DeLuca was affected by flare-ups.  

On VA joint evaluation in July 2011, which included review of the claims files, the Veteran complained of extreme joint pain.  The examiner noted that she did not demonstrate physical or other objective evidence of any discomfort while describing her pain.  Range of motion of the low back included 60 degrees of flexion and 30 degrees of extension without pain.  Bending to either side was to 10 degrees with spasm; rotation to either side was to 25 degrees.  There was no change due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive testing.  X-rays of the spine showed straightening of lumbar lordosis with degenerative disc disease at L5-S1.  The diagnoses included chronic lumbar sprain with spasm and degenerative disc disease of the lumbar spine.  

The above medical evidence does not show active flexion of the thoracolumbar spine that was restricted to 30 degrees or less or findings even approaching favorable ankylosis of the entire thoracolumbar spine, which are the criteria for a higher rating of 40 percent.  In fact, flexion of the spine was to 75 degrees in May 2008 and to 60 degrees on examinations in July 2009 and July 2011 with no more than minimal pain.  

Although it was reported in July 2009 that DeLuca was affected by flare-ups, the Veteran's low back pain and her impairment of range and mobility were considered no worse than moderate.  No change was elicited on repetitive motion in May 2008, July 2009, or July 2011.  Consequently, the Veteran's low back symptomatology does not warrant a rating in excess of 20 percent during the appeal period at issue under the rating criteria for the spine, to include consideration of the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45.  

In this case, the Veteran is competent to report her low back symptoms, which include pain and loss of motion.  His complaints are competent to the extent that they reflect pain.  The Veteran's complaints have been considered; however, the assigned percentage ratings are primarily based on the objective criteria discussed above.     

Headaches

A June 1995 rating decision granted service connection for cervical strain with a history of headaches and assigned a 10 percent rating effective March 22, 1995.  A July 2003 rating decision granted an increased rating of 20 percent for cervical strain with headaches effective December 20, 2002.  A September 2008 rating decision granted a separate 10 percent rating for headaches effective November 20, 2007 under Diagnostic Codes 8199-8100.

A designation of Diagnostic Code 8199 reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with 8100 indicates that the disability has been rated as analogous to migraines.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  

The Veteran's headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran complained on VA evaluation in May 2008 of headaches every other day that were incapacitating for the entire day; she denied nausea, vomiting, and auras.  On physical examination, cranial nerves were grossly intact.  Headaches were diagnosed, but the examiner noted that the absence of auras, nausea, and vomiting was not consistent with migraine-type headaches.  It was noted that the Veteran's description of her headaches as incapacitating and occurring every other day would inhibit her ability to work and mildly impair her ability to perform activities of daily living.

The Veteran complained on VA neurological evaluation in July 2009 of headaches 2-3 times a week, for which she took medication.  She estimated that she had had 20 incapacitating headaches in the previous six months.  The assessment was migraine with several headaches a week and four incapacitating headaches per month by her history, not substantiated in the medical record.
The Veteran complained on VA neurological evaluation in July 2011 of daily headaches in the bifrontal area, which were sharp and caused constant throbbing.  She reported nausea and vomiting, saying that she had a lot of nausea in the restroom prior to coming to the examination.  She also reported sensitivity to light and sound.  She noted no warning or trigger signs, except that anger, stress, and being upset might trigger a headache.  She was taking medication for headaches.  No pertinent abnormality was found on physical evaluation.  The impression on VA neurological evaluation in July 2011 was mixed-type headaches with both vascular and tension components.  They were considered mild to moderate since she was prostate at least once a day.

The above evidence reveals that the Veteran complained on VA examinations in May 2008, July 2009, and July 2011 of frequent incapacitating headaches.  Although there is some ambiguity in the record as to the severity of the Veteran's headaches, as it was noted in July 2009 that her complaints were not substantiated in the record, the Board finds that her headaches more nearly approximate the symptomatology for the maximum 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability because it was noted in May 2008 that her description of her headaches as incapacitating and occurring every other day would inhibit her ability to work and it was noted in July 2011 that she was prostrate due to headaches at least once a day.  

Because the Veteran has been receiving a total disability rating based on individual unemployability due to service-connected disability since March 22, 1995, the Board does not need to discuss whether a higher rating is warranted for any of the service-connected disorders at issue based on extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

As new and material evidence has not been received, service connection for a left shoulder disorder is not reopened; the appeal is denied.

As new and material evidence has not been received, service connection for a bilateral ankle disorder is not reopened; the appeal is denied.

As new and material evidence has not been received, service connection for a bilateral hip disorder is not reopened; the appeal is denied.

As new and material evidence has not been received, service connection for a spinal cord disorder is not reopened; the appeal is denied.

As new and material evidence has not been received, service connection for multiple uterine fibroids is not reopened; the appeal is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a right shoulder disorder is denied.

An evaluation of 50 percent is granted for psychiatric disorder beginning September 20, 2006, subject to the controlling regulations applicable to the payment of monetary benefits.   

An evaluation in excess of 50 percent for psychiatric disorder is denied.

An evaluation in excess of 40 percent for fibromyalgia is denied.

An evaluation in excess of 20 percent for lumbar strain is denied.

An evaluation of 50 percent is granted for headaches, subject to the controlling regulations applicable to the payment of monetary benefits.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


